DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Applicant, on page 11 of the remark, argues that Siomina-392 as interpreted by the Office merely describes changing from receiving the SFN of one serving cell to the SFN of another serving cell (i.e., different parameters of different cells), which cannot reasonably be interpreted as changing of the SFN initialization time of a reference cell (i.e., same parameter of same cell).  However, the Examiner respectfully disagrees.
Firstly, the claim merely recites the SFN initialization time of the reference cell having changed.  In this case, the Examiner broadly and reasonably interprets that the mobile device detects the SFN initialization time of the reference cell having changed when the SFN initialization time of the current cell does not match with the SFN of the previous cell.  
	Secondly, as explained below, Siomina 392 discloses that every time the user equipment moves to a different serving cell, the user equipment receives a different SFN.  Then the user equipment performs the positioning measurement based on the different SFN.  That means that the user equipment performs the positioning measurement when the SFN having changed.  In order to determine the SFN having changed, the user equipment compares the SFN of the current cell does not match with the SFN of the previous cell.  For the foregoing reason, the Examiner contends that the combination of references shows all limitations in the claim.
Thirdly, Applicant’s argument is not commensurate with the scope of the claim because the claim does not recite “same parameter of same cell,” but instead recites, “the SFN initialization time of the reference cell having changed".  
Fourthly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., same parameter of same cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13-15, 18, 20, 28-30, 32-34, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (U.S. 20070286150) in view of Siomina et al. (U.S. 20120149392) hereinafter Siomina 392.
For claim 1, Matsuoka et al. disclose a method of wireless positioning performed by a mobile device, comprising: 
receiving a timing synchronization offset parameter for a first cell of a set of cells, wherein the timing synchronization offset parameter represents a difference between a system frame number (SFN) initialization time of the first cell and an SFN initialization time of a reference cell (at least [0026]-[0027] and [0046]-[0049].  The SF_RTD measuring unit 1006 measures the time difference between predetermined frames, and outputs the measurement result as a system frame time difference SF_RTD. One measuring method is to notify the transmission time of the beginning of the system frames and to obtain the time difference therebetween.  The SF_RTD corresponds to a time difference between a start timing of the head frame in a system frame sent from a wireless base station and a start timing of the head frame in a system frame sent from an adjacent wireless base station. In other words, the SF_RTD is a time difference between two frames having the same frame number (e.g., frame number #0), among frames in system frames sent from a wireless base station and an adjacent a wireless base station.)  However, Matsuoka et al. do not disclose processing the timing synchronization offset parameter for the first cell based on the SFN initialization time of the reference cell having changed.
In the same field of endeavor, Siomina 392 discloses performing location measurement based on the SFN initialization time of the reference cell having changed ([0029] and [0108].  The user equipment 10 may include in the request, request for the information related to the other cell which is currently serving the user equipment 10. Thus, when the first cell is not indicated by the serving cell indicator, the user equipment 10 may send a request for the positioning assistance data of the first cell to the positioning node 15. The user equipment 10 may further check when the other cell is still comprised in the received positioning assistance data and when it is not, send a request to the positioning node 15 for the positioning assistance data of the other cell.  The user equipment 10 receives the message comprising positioning assistance data with the at least one cell for which the user equipment 10 knows or can obtain the SFN. Knowing the SFN of at least one cell in the received positioning assistance data ensures that the user equipment 10 can utilize the positioning assistance data to perform e.g. RSTD measurements since the SFN is the basis for deriving at least some positioning parameters, such as timing information, to enable RSTD calculation of the different cells. The user equipment 10 then performs a positioning measurement using the positioning assistance data and the SFN of the at least one cell to enable positioning of the user equipment 10. The user equipment 10 may then perform positioning measurements of the cell ref, second cell i and the third cell j.  In other words, every time the user equipment moves to a different serving cell, the user equipment receives a different SFN.  Then the user equipment performs the positioning measurement based on the different SFN.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Matsuoka et al.as taught by Siomina 392 for purpose of determining position of user equipment.
For claim 9, the combination of Matsuoka et al. and Siomina 392 disclose the method of claim 1.  Furthermore, Siomina 392 disclose wherein the mobile device receives the timing synchronization offset parameter and determines that the SFN initialization time of the reference cell has changed occur within a first time window ([0065]-[0066].  Thus, by knowing the SFN, denoted as n.sub.f in the equations, the user equipment 10 may calculate n.sub.s.sup.(ref), which is the slot number of the first cell ref that the user equipment 10 is to perform measurements of the positioning reference signal on. Then, from this calculated reference slot number n.sub.s.sup.(ref) and information in the positioning assistance data of cells in neighbor cell list, the user equipment 10 may calculate the slot number n.sub.s.sup.(i) of the second cell i. Similarly, the user equipment 10 may calculate the slot number n.sub.s.sup.(j) of the third cell j.  hen SFN of the first cell ref is not known but the user equipment 10 knows a SFN of the second cell i indicated as a neighbor cell in the positioning assistance data, some embodiments herein specifies the following steps in the user equipment 10: [0067] Find slot number n.sub.s.sup.(i) of the second cell i with the known SFN from (10.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-.DELTA..sub.PRS) mod T.sub.PRS=0 where n.sub.s=n.sub.s.sup.(i), [0068] Using one of the equations described in the two examples, find slot number n.sub.s.sup.(ref) of the first cell ref, given the slot number n.sub.s.sup.(i) of the second cell i for which SFN is known, e.g. as follows:  n.sub.s.sup.(ref)=mod(n.sub.s.sup.(i)-slotNumberOffset-2.times.(.- DELTA..sub.PRS.sup.(i)-.DELTA..sub.PRS.sup.(i))-expectedRSTD.sub.s,20)).
For claim 10, the combination of Matsuoka et al. and Siomina 392 disclose the method of claim 9.  Furthermore, Siomina 392 discloses wherein the first time window comprises one or more consecutive slots, subframes, or frames ([0065]-[0066].  Thus, by knowing the SFN, denoted as n.sub.f in the equations, the user equipment 10 may calculate n.sub.s.sup.(ref), which is the slot number of the first cell ref that the user equipment 10 is to perform measurements of the positioning reference signal on. Then, from this calculated reference slot number n.sub.s.sup.(ref) and information in the positioning assistance data of cells in neighbor cell list, the user equipment 10 may calculate the slot number n.sub.s.sup.(i) of the second cell i. Similarly, the user equipment 10 may calculate the slot number n.sub.s.sup.(j) of the third cell j.  hen SFN of the first cell ref is not known but the user equipment 10 knows a SFN of the second cell i indicated as a neighbor cell in the positioning assistance data, some embodiments herein specifies the following steps in the user equipment 10: [0067] Find slot number n.sub.s.sup.(i) of the second cell i with the known SFN from (10.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-.DELTA..sub.PRS) mod T.sub.PRS=0 where n.sub.s=n.sub.s.sup.(i), [0068] Using one of the equations described in the two examples, find slot number n.sub.s.sup.(ref) of the first cell ref, given the slot number n.sub.s.sup.(i) of the second cell i for which SFN is known, e.g. as follows:  n.sub.s.sup.(ref)=mod(n.sub.s.sup.(i)-slotNumberOffset-2.times.(.- DELTA..sub.PRS.sup.(i)-.DELTA..sub.PRS.sup.(i))-expectedRSTD.sub.s,20)).
For claim 11, the combination of Matsuoka et al. and Siomina 392 disclose the method of claim 9.  Furthermore, Matsuoka et al. disclose updating the timing synchronization offset parameter based on the SFN initialization time of the reference cell ([0073].   At this point or at a subsequent point when the BTS1 actually notifies that the hand over destination is the BTS2, the mobile station 610 reads the acquired SF_RTD from the timing managing unit 718, calculates the difference between the SF_RTD and the time difference t off between the head frame (#0) of the outgoing data channel held in the timing managing unit 718 and the head frame (#0) of the PCCPCH, and sends the calculated value as offset information to the BTS1.)
For claim 13, the combination of Matsuoka et al. and Siomina 392 disclose the method of claim 9.  Furthermore, Matsuoka et al. disclose processing the timing synchronization offset parameter and the SFN initialization time of the reference cell in a configured order (at least [0026]-[0027] and [0046]-[0049].  The SF_RTD measuring unit 1006 measures the time difference between predetermined frames, and outputs the measurement result as a system frame time difference SF_RTD. One measuring method is to notify the transmission time of the beginning of the system frames and to obtain the time difference therebetween.  The SF_RTD corresponds to a time difference between a start timing of the head frame in a system frame sent from a wireless base station and a start timing of the head frame in a system frame sent from an adjacent wireless base station. In other words, the SF_RTD is a time difference between two frames having the same frame number (e.g., frame number #0), among frames in system frames sent from a wireless base station and an adjacent a wireless base station.) 
For claim 14, the combination of Matsuoka et al. and Siomina 392 disclose the method of claim 13.  Furthermore, Siomina 392 discloses wherein the configured order comprises an order in which the receiving the timing synchronization offset parameter and determining that the SFN initialization time of the reference cell has changed occurred ([0029] and [0108]. The user equipment 10 receives the message comprising positioning assistance data with the at least one cell for which the user equipment 10 knows or can obtain the SFN. Knowing the SFN of at least one cell in the received positioning assistance data ensures that the user equipment 10 can utilize the positioning assistance data to perform e.g. RSTD measurements since the SFN is the basis for deriving at least some positioning parameters, such as timing information, to enable RSTD calculation of the different cells. The user equipment 10 then performs a positioning measurement using the positioning assistance data and the SFN of the at least one cell to enable positioning of the user equipment 10.  Furthermore, the user equipment 10 may further check when the other cell is still comprised in the received positioning assistance data and when it is not, send a request to the positioning node 15 for the positioning assistance data of the other cell.)
For claim 15, the combination of Matsuoka et al. and Siomina 392 disclose the method of claim 13.  Furthermore, Siomina 392 discloses wherein the configured order is based on a reception time of the timing synchronization offset parameter, a transmit time of the timing synchronization offset parameter, or a timestamp associated with the timing synchronization offset parameter ([0029]. The user equipment 10 receives the message comprising positioning assistance data with the at least one cell for which the user equipment 10 knows or can obtain the SFN. Knowing the SFN of at least one cell in the received positioning assistance data ensures that the user equipment 10 can utilize the positioning assistance data to perform e.g. RSTD measurements since the SFN is the basis for deriving at least some positioning parameters, such as timing information, to enable RSTD calculation of the different cells.)
For claim 18, the combination of Matsuoka et al. and Siomina 392 disclose the method of claim 9.  Furthermore, Matsuoka et al. disclose wherein: the first time window is one of a plurality of consecutive time windows, or the first time window is an only time window having an indefinite duration (Please see Fig. 3).
For claim 20, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reason in claim 1.
For claims 28-30, the claims have features similar to claims 8-11.  Therefore, the claims are also rejected for the same reason in claims 8-11.
For claim 23, the claim has features similar to claim 13.  Therefore, the claim is also rejected for the same reason in claim 13.
For claims 33-34, the claims have features similar to claims 14-15.  Therefore, the claims are also rejected for the same reason in claims 14-15.
For claim 37, the claim has features similar to claim 18.  Therefore, the claim is also rejected for the same reason in claim 18.
For claims 39-40, the claims have features similar to claim 1.  Therefore, the claims are also rejected for the same reason in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 12, 21-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (U.S. 20070286150) in view of Siomina et al. (U.S. 20120149392) hereinafter Siomina 392 and further in view of Siomina et al. (U.S. 20140051426) hereinafter Siomina 426.
For claim 2, Matsuoka et al. do not disclose the method of claim 1, further comprising: receiving a message including an indication that the SFN initialization time of the reference cell has changed. 
	In the same field of endeavor, Siomina 426 discloses receiving a message including an indication that the SFN initialization time of the reference cell has changed (at least [0228].  If the same SFN is used in serving and target cell for cell change at Block 810, then UE obtains SI of the target cell by using method 1 (Block 420), otherwise by using method 2 or 3 (Block 430). This is because there may be pre-defined UE performance requirements for decoding SI (e.g., PBCH) applicable under the condition that SFN is synchronized (e.g., same SFN in at least part of the time) is used in the UE's serving cell and the target cell (also known as neighboring cell or measured cell or candidate cell for cell change, etc.). Therefore if the SFN is not the same on the said serving and target cells then UE acquires SFN of the target cell using method 2 or 3. To facilitate this mechanism the serving node of the UE also determines whether the SFN is the same or not in the serving and the target cells of the UE. If the SFN is different than the serving node acquires the SFN of the said target cell (e.g., via X2 interface between eNBs in LTE) and sends it to the UE when doing cell change of the UE. For example it can be signaled in cell change command (also known as HO command). The SFN may be sent as part of the SI in a HO command. The network node may also send an explicit indicator indicating the UE whether the same SFN is used in the serving and neighboring cells or not. For example if the indicator indicates that the same SFN is used then the UE may avoid even obtaining SFN.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Matsuoka et al.as taught by Siomina et al. for purpose of providing location of the wireless device or distance of the wireless device to the aggressor and/or measured node.
For claim 3, the combination of Matsuoka et al., Siomina 392 and Siomina 426 disclose the method of claim 2.  Furthermore, Matsuoka et al. disclose wherein the message further includes an amount of time that the SFN initialization time of the reference cell has changed (at least [0074].  With reference to FIG. 3, t off' is obtained by subtracting the SF_RTD from t off.) 
For claim 4, the combination of Matsuoka et al., Siomina 392 and Siomina 426 disclose the method of claim 3.  Furthermore, Matsuoka et al. disclose wherein the processing comprises: adding or subtracting the amount of time that the SFN initialization time of the reference cell has changed to or from the timing synchronization offset parameter (at least [0074].  With reference to FIG. 3, t off' is obtained by subtracting the SF_RTD from t off.)
For claim 5, the combination of Matsuoka et al., Siomina 392 and Siomina 426 disclose the method of claim 2.   Siomina 392 discloses wherein the mobile device receives the message from a location server (at least [0108].   The user equipment 10 may send a request to the positioning node 15 for the positioning assistance data of the other cell. For example, the user equipment 10 may include in the request, request for the information related to the other cell which is currently serving the user equipment 10.)
For claim 6, the combination of Matsuoka et al., Siomina 392 and Siomina 426 disclose the method of claim 2.  Furthermore, Siomina 426 discloses wherein the mobile device receives the message from a serving cell (at least [0228].  If the same SFN is used in serving and target cell for cell change at Block 810, then UE obtains SI of the target cell by using method 1 (Block 420), otherwise by using method 2 or 3 (Block 430). This is because there may be pre-defined UE performance requirements for decoding SI (e.g., PBCH) applicable under the condition that SFN is synchronized (e.g., same SFN in at least part of the time) is used in the UE's serving cell and the target cell (also known as neighboring cell or measured cell or candidate cell for cell change, etc.). Therefore if the SFN is not the same on the said serving and target cells then UE acquires SFN of the target cell using method 2 or 3. To facilitate this mechanism the serving node of the UE also determines whether the SFN is the same or not in the serving and the target cells of the UE. If the SFN is different than the serving node acquires the SFN of the said target cell (e.g., via X2 interface between eNBs in LTE) and sends it to the UE when doing cell change of the UE. For example it can be signaled in cell change command (also known as HO command). The SFN may be sent as part of the SI in a HO command. The network node may also send an explicit indicator indicating the UE whether the same SFN is used in the serving and neighboring cells or not. For example if the indicator indicates that the same SFN is used then the UE may avoid even obtaining SFN.)
For claim 7, the combination of Matsuoka et al., Siomina 392 and Siomina 426 disclose the method of claim 2.  Furthermore, Matsuoka et al. disclose the reference cell is the serving cell, a reference cell for reference signal time difference (RSTD) measurements that is configured for the mobile device or chosen by the mobile device, or a reference cell configured or indicated for purposes of reception of the timing synchronization offset parameter (at least [0027].  The mobile station receives the RTD from the source cell, obtains a timing that is delayed from a frame of the source cell by the RTD, and applies the obtained timing as the frame timing of the adjacent cell.)
For claim 8, the combination of Matsuoka et al. and Siomina 392 do not disclose the method of claim 1, further comprising: receiving a system information block (SIB) from the reference cell, wherein the SIB includes the SFN initialization time of the reference cell; comparing the SFN initialization time of the reference cell to a previously received SFN initialization time of the reference cell; and based on a difference between the SFN initialization time of the reference cell and the previously received SFN initialization time of the reference cell, determining that the SFN initialization time of the reference cell has changed.
In the same field of endeavor, Siomina 426 discloses receiving a system information block (SIB) from the reference cell, wherein the SIB includes the SFN initialization time of the reference cell; comparing the SFN initialization time of the reference cell to a previously received SFN initialization time of the reference cell; and based on a difference between the SFN initialization time of the reference cell and the previously received SFN initialization time of the reference cell, determining that the SFN initialization time of the reference cell has changed (at least[0228]. If the same SFN is used in serving and target cell for cell change at Block 810, then UE obtains SI of the target cell by using method 1 (Block 420), otherwise by using method 2 or 3 (Block 430). This is because there may be pre-defined UE performance requirements for decoding SI (e.g., PBCH) applicable under the condition that SFN is synchronized (e.g., same SFN in at least part of the time) is used in the UE's serving cell and the target cell (also known as neighboring cell or measured cell or candidate cell for cell change, etc.). Therefore if the SFN is not the same on the said serving and target cells then UE acquires SFN of the target cell using method 2 or 3. To facilitate this mechanism the serving node of the UE also determines whether the SFN is the same or not in the serving and the target cells of the UE. If the SFN is different than the serving node acquires the SFN of the said target cell (e.g., via X2 interface between eNBs in LTE) and sends it to the UE when doing cell change of the UE. For example it can be signaled in cell change command (also known as HO command). The SFN may be sent as part of the SI in a HO command. The network node may also send an explicit indicator indicating the UE whether the same SFN is used in the serving and neighboring cells or not. For example if the indicator indicates that the same SFN is used then the UE may avoid even obtaining SFN.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Matsuoka et al.as taught by Siomina 426 for purpose of providing location of the wireless device or distance of the wireless device to the aggressor and/or measured node.
For claim 12, the combination of Matsuoka et al. and Siomina 392 do not disclose ignoring that the SFN initialization time of the reference cell has changed.
In the same field of endeavor, Siomina 426 discloses ignoring that the SFN initialization time of the reference cell has changed (at least [0228].  if the indicator indicates that the same SFN is used then the UE may avoid even obtaining SFN (an hereby save power, time, reduce the error probability since decoding a neighbor cell may be subject to a higher error due to a weaker signal) especially if signal quality of target cell is below a threshold (e.g., SNR<-0 dB). The UE will then assume the same SFN in target cell as used in its serving cell and use it for accessing the said target cell.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Matsuoka et al.as taught by Siomina 426 for purpose of providing location of the wireless device or distance of the wireless device to the aggressor and/or measured node.
For claims 21-25, the claims have features similar to claims 2-6.  Therefore, the claims are also rejected for the same reason in claims 2-6.
For claim 26, the combination of Matsuoka et al. and Siomina et al. disclose the method of claim 25.   Siomina 426 discloses the reference cell is the serving cell (at least [0228].  To facilitate this mechanism the serving node of the UE also determines whether the SFN is the same or not in the serving and the target cells of the UE. If the SFN is different than the serving node acquires the SFN of the said target cell (e.g., via X2 interface between eNBs in LTE) and sends it to the UE when doing cell change of the UE.)
For claim 27, the claim has features similar to claim 8.  Therefore, the claim is also rejected for the same reason in claim 8.
For claim 31, the claim has features similar to claim 12.  Therefore, the claim is also rejected for the same reason in claim 12.
Claims 19 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (U.S. 20070286150) in view of Siomina et al. (U.S. 20120149392) hereinafter Siomina 392 and further in view of Tiirola et al. (U.S. 20220078788).
For claim 19, the combination of Matsuoka et al. and Siomina 392 do not disclose method of claim 1, wherein the mobile device is a UE- function of an integrated access and backhaul (IAB) node.
In the same field of endeavor, Tiirola et al. disclose the mobile device is a UE- function of an integrated access and backhaul (IAB) node ([0030].  The apparatus may comprise a single mobile terminal part providing dual connectivity to two integrated access and backhaul parent nodes, wherein the first cell link is a master cell link and the second cell link is a secondary cell link; or two mobile terminal parts each providing single connectivity to a respective integrated access and backhaul parent node, wherein the first cell link is a master cell link and the second cell link is another master cell link.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Matsuoka et al.as taught by Tiirola et al. for purpose of communicating over a master cell group link and/or a secondary cell group link by an integrated access and backhaul node.
For claim 38, the claim has features similar to claim 19.  Therefore, the claim is also rejected for the same reason in claim 19.
Allowable Subject Matter
Claims 16-17 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7687.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  10/25/2022